ON SUGGESTION OF ERROR.
On a former day of this term a decree was entered reversing the decree of the court below and finally dismissing the original bill, which sought relief against parties other than the only appellant herein. The decree entered in this court should have reversed the decree of the court below and finally dismissed the bill of complaint as to the Merchants'  Manufacturers' Bank only. The decree previously entered will, therefore, be set aside and a proper one entered. In all other respects the suggestion of error filed by the appellees will be overruled.
Sustained in part, and overruled in part.